Citation Nr: 1147027	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  10-32 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for Cushing's Syndrome.

2.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to Cushing's Syndrome.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to Cushing's Syndrome.

4.  Entitlement to service connection for a bilateral hip disability/sacroiliac dysfunction, to include as secondary to Cushing's Syndrome.

5.  Entitlement to service connection for diabetes, to include as secondary to Cushing's Syndrome.

6.  Entitlement to service connection for hypertension, to include as secondary to Cushing's Syndrome.

7.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to Cushing's Syndrome.

8.  Entitlement to service connection for a thoracolumbar spine disability (back disability), to include as secondary to Cushing's Syndrome.

9.  Entitlement to service connection for a cervical spine disability (neck disability), to include as secondary to Cushing's Syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to November 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2011, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran does not currently suffer from Cushing's Syndrome.

2.  The Veteran's bilateral shoulder disability did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.

3.  The Veteran's bilateral knee disability did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service. 

4.  The Veteran's bilateral hip disability/sacroiliac dysfunction did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.  

5.  The Veteran's diabetes did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.  

6.  The Veteran's hypertension did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.  

7.  The Veteran's acquired psychiatric disability did not have onset in service and was not caused or aggravated by her active military service.  

8.  The Veteran's thoracolumbar spine disability did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.  

9.  The Veteran's cervical spine disability did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Cushing's Syndrome have not been met.  38 U.S.C.A. §1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2011).  

2.  The criteria for entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

3.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

4.  The criteria for entitlement to service connection for a bilateral hip disability/sacroiliac dysfunction have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

5.  The criteria for entitlement to service connection for diabetes have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

6.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

7.  The criteria for entitlement to service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

8.  The criteria for entitlement to service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

9.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, hypertension, and diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.  

The Veteran is seeking entitlement to service connection for Cushing's Syndrome on a direct basis.  At her September 2011 hearing, she clarified that she believes all of her other claimed disabilities, including disabilities of the shoulders, knees, hips, and spine, as well as hypertension, diabetes, and an acquired psychiatric disability, have developed secondary to Cushing's Syndrome.  Accordingly, she is seeking service connection for these disabilities on a secondary, rather than direct basis.  The Board specifically finds, based on her testimony, that these issues are not being raised on a direct basis.  

The Veteran contends that she currently suffers from Cushing's Syndrome, which had onset in service.

The Veteran's service treatment records show that in 1962, the Veteran was hospitalized for hyperfunction of the adrenal cortex and it was suspected that she might have Cushing's Syndrome; however, testing ruled out this diagnosis and it was discovered that she had taken steroids prior to her enlistment which were believed to be the cause of her symptoms.  There was no evidence of any chronic illness at the Veteran's discharge physical in November 1963.  

In support of her claim, the Veteran has submitted an October 2008 letter from a private physician, Dr. C.K., who opined that the Veteran has Cushing's Syndrome which is related her military service; however, Dr. C.K. did not do any testing to confirm this diagnosis, but merely speculated that "the appropriate studies would confirm it now."  He also concluded that the Veteran's diabetes, hypertension, depression, and degenerative arthritis are related to the Veteran's Cushing's Syndrome.  

In January 2009, a VA examiner reviewed the Veteran's claims folder and concluded that while the Veteran suffered from Cushing's Syndrome in service, this was due to the use of a powerful steroid prior to her military service and had fully resolved by the time of her discharge.  She further concluded that the Veteran's current medical conditions, including diabetes, hypertension, depression, and degenerative arthritis are not due to, caused by, or aggravated by an acute episode of steroid induced Cushing's Syndrome in service.  The examiner based her opinion on a review of the claims folder, including service treatment records, as well as a review of the side effects of the type of steroids the Veteran took prior to her enlistment.  

In July 2009, the Veteran was afforded a VA examination.  Following a physical examination and a review of the Veteran's claims file, the examiner concluded that there is insufficient evidence to warrant a current diagnosis of Cushing's Syndrome at this time.  The examiner stated:

Although the Veteran's service treatment records indicate that she had developed signs of Cushing's syndrome during active service, it was opined that that the condition was caused from use of exogenous steroids (documented above) rather than caused by a disease process and her symptoms gradually improved with time.  Over the past several years, the Veteran has developed numerous chronic illnesses, including diabetes, hypertension, and degenerative joint/disc disease, and she now alleges that these diseases are caused by Cushing's Syndrome.  ...Although [the Veteran's] private medical records indicate treatment for diabetes, hypertension, and degenerative joint/disc disease, her records are silent for any evidence of hypercortisolemia and/or Cushing's Syndrome.  Although she does have obesity, hypertension, back/joint pain, and diabetes (which can result from Cushing's), these are very common medical conditions found in many patients who do not have adrenal hyperfunction.  

In 2010, the Veteran underwent comprehensive diagnostic testing by Dr. J.M.to determine if she has Cushing's Syndrome.  The majority of the tests showed normal values, or at least values that do not support a diagnosis of Cushing's Syndrome and the Veteran was not diagnosed with Cushing's Syndrome or any other endocrine disorder.  Dr. J.M. also noted in a June 2010 note that although the Veteran reports symptoms of fatigue and weakness, he suspected there was some other cause because even if she did have cyclic Cushing's Syndrome, he would not expect the daily, pervasive symptoms the Veteran describes.  

The Veteran was afforded another VA examination in March 2011.  The Veteran described symptoms of bone and muscle pain and weakness, fatigue, fluctuating weight (particularly in the abdominal and facial areas), mental changes, vision problems, increased thirst, increased urination, poor wound healing, and irregular menstrual periods, as well as irritable bowel syndrome, hypertension, and diabetes, which the Veteran attributed to cyclical Cushing's Syndrome that began in service.  Following a physical examination and a review of the Veteran's claims folder, the VA examiner reached the following conclusion:

This Veteran is attempting to get service connection for something that happened in the 1960's.  Unfortunately, as would be expected, she doesn't really remember very well what happened back then.  She believes (and her husband of 13 years as well) that she was diagnosed with Cushing's Syndrome when she was active military.  This is not the case.  In fact, she was never diagnosed with Cushing's Syndrome when she was in service, both discharge summaries list "no diagnosis found."  In fact, she was hospitalized for anabolic steroid use (Dianabol).  It was also suggested that she used a non-anabolic steroid (Celestone), both of these prior to entrance into service.  She also has been to [Dr. J.M.] (see below)since her previous C & P.  No diagnosis of Cushing's disease or syndrome was made by [Dr. J.M.] either.  In summary, the Veteran has never had (and does not currently have) Cushing's Syndrome.  (emphasis added).  

The examiner went on to state:

I do not believe that this Veteran had anything like a chronic endocrine disorder in 1962.  She was using anabolic steroids and she was hospitalized while this was being sorted out.  She was not diagnosed at the time with a chronic endocrine condition, rather her body was responding to exogenous drugs.  She recovered fully from this incident during her service and it has not affected her in any way since that time.  She returned to baseline and there was and is no evidence of a permanent worsening from the episode.  

No current endocrine disorder had its initial onset during active military service, nor are any current endocrine disorders in any way related to the condition treated in service.  The Veteran's claimed Cushing's Syndrome, including any other claimed disabilities, are not caused by, as a result of, or in any was aggravated by the treatment she received in the service.  She had a self-limiting condition at the time, and all of her subsequent problems are in no way related.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

While the Board has considered the October 2008 letter from Dr. C.K., as well as the statements of the Veteran, who was apparently trained as a medic in service, the Board finds the other medical evidence of record including service treatment records, VA examination reports, and medical records from Dr. J.M. to be more probative.  Dr. C.K.'s opinion that the Veteran had Cushing's Syndrome was based solely on his belief that diagnostic testing would confirm a diagnosis of Cushing's Syndrome; however, testing performed by Dr. J.M., an endocrinologist, several years later failed to support such a diagnosis.  As for the Veteran's own belief that she suffers from Cushing's syndrome, the Board notes that any medical training the Veteran received took place almost fifty years ago and there is no evidence that she has had any training since that time or has ever practiced in the medical profession.  As such the Veteran's medical knowledge is limited and outdated.  The Veteran's conviction that she suffers from cyclical Cushing's Syndrome has minimal probative value when compared to the results of objective medical tests and the opinions of highly trained physicians which provide highly probative evidence against the Veteran's claims.  

The Veteran has undergone what only can be considered a massive number of medical evaluations of this issue by the VA, with what can only be described as overwhelmingly negative results, which provides highly probative evidence against her claims.

For all the above reasons, the Board finds that the Veteran does not currently suffer from Cushing's Syndrome and that any metabolic disability she suffered from in service was the result of steroid use prior to her military service which resolved without residual effects.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As the Veteran does not have a current diagnosis of Cushing's Syndrome, entitlement to service connection for this disability must be denied.  

As the Board has denied entitlement to service connection for Cushing's Syndrome, entitlement to service connection on a secondary basis cannot be granted for any of the other claimed disabilities.  However, although the Veteran has specifically stated that she is only claiming entitlement to service connection for a bilateral shoulder disability, a bilateral knee disability, a bilateral hip disability, cervical and thoracolumbar spine disabilities, diabetes, hypertension, and an acquired psychiatric disability on a secondary basis, the Board will briefly address the issue of entitlement to service connection on a direct basis to avoid any ambiguity, notwithstanding the primary determination of the Board that the issues of service connection are not before the Board on a direct basis. 

The Veteran's service treatment records are negative for any complaints of or treatment for diabetes or hypertension, there is no evidence of these disabilities within one year of service, and no medical evidence suggesting a relationship between these disabilities and service.  Accordingly, entitlement to service connection for these disabilities is not warranted.

The Board next turns to the Veteran's bilateral shoulder, bilateral knee, bilateral hip, back, and neck disabilities.  There is evidence that the Veteran currently has arthritis in a number of joints including her spine, hips, and knees; however, the Veteran's service treatment records show no evidence of any injury to any of these joint nor any complaints of or treatment for any shoulder, knee, hip, or back problems.  In statements to VA, the Veteran has claimed she suffered an injury to her low back in service and was given a profile, but there is no evidence in her service treatment records that such an injury took place.  The first evidence of a back injury is evidence that the Veteran suffered from a herniated disc in her lumbar spine in 1966, several years after separation from service.  

During her hospitalization in 1962, the Veteran did complain of minor pains in the low back, legs, feet, chest, and arms, but these symptoms appear to be associated with her pre-service steroid use, as there were no further complaints of these symptoms once the Veteran was discharged.  Additionally, in 1962, the Veteran complained of pain in the right leg and knee of two weeks duration with no history of trauma following a lengthy hospitalization related to her steroid use.  The impression was of mild myalgia of the hamstring group and the Veteran was prescribed exercise and ice packs.  At the Veteran's separation from service no disability of the lower extremities or of any joint was noted at separation from service.  Additionally, there is no evidence of arthritis in any joints within one year of service.  

VA examinations in February 2008, May 2011, and June 2011 address the issue of whether any current disabilities of the shoulders, knees, hips, or spine are related to the Veteran's active military service.  The VA examiners all found no relationship between the Veteran's current disabilities and her military service and attributed current degenerative changes to the Veteran's spine, hips, and knees to the aging process.  

In conclusion, it appears that any complaints of joint or muscle pain in service were acute, rather than chronic in nature, and were related to the Veteran's pre-service steroid use and related hospitalization.  Accordingly, entitlement to service connection on a direct basis for any of the claimed joint disabilities is denied.  

Finally, the Board will discuss entitlement to service connection for an acquired psychiatric disability, claimed as entitlement to service connection for depression.  The Veteran's service treatment records are negative for any complaints of or treatment for an acquired psychiatric disability, including depression.  In January and August 2009, the Veteran was afforded VA psychiatric examinations.  According to the Veteran's reports to her examiners, she did not have any mental health treatment in service or for many years after service.  She described periodic exacerbation of mood problems secondary to life circumstances.  She reported significant depression associated with her divorce from her first husband, her mother's death, and job-related stress.  The Veteran was diagnosed with depression and chronic dysthymic disorder.  The January 2009 VA examiner noted that the Veteran's depression could be related to her health problems, and to the extent those conditions were service connected, her depression would be too.  The August 2009 VA examiner stated that it is less likely than not the Veteran's symptoms are related to Cushing's Syndrome and also concluded that the Veteran's depressive symptoms did not have onset in service as there is no evidence of complaints of or treatment for depression until many years after service.  

Based on the above, the Board finds entitlement to service connection for an acquired psychiatric disability cannot be granted on a direct basis, as there is no evidence that the Veteran's current depression had onset in service or is related to an event in service.  

In conclusion, the Board finds that entitlement to service connection for all the claimed disabilities must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in November 2007, November 2008, November 2009, and June 2011  These letters informed the Veteran of what evidence was required to substantiate her claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of letters sent to the appellant in November 2009 and June 2011.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of a statement of the case issued in June 2010 and a supplemental statement of the case issued in July 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private treatment records and was provided an opportunity to set forth her contentions during the September 2011 videoconference hearing before the undersigned Veterans Law Judge.  

The appellant was afforded VA medical examinations in February 2008, January 2009, July 2009, August 2009, March 2011, May 2011, and June 2011.  These examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


